           Case 1:20-cv-01172-LJL Document 26
                                           25 Filed 07/31/20 Page 1 of 8



                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK

 -------------------------------------------------------------- x

 MUHAMMAD MIAH,

                           Plaintiff,                               CIVIL ACTION NO. 1:20-cv-01172-LJL

                           vs.                                      PROTECTIVE ORDER

 THE DOMINICK HOTEL,

                            Defendant.
 -------------------------------------------------------------- x

LEWIS J. LIMAN, United States District Judge:

       WHEREAS all of the parties to this action (collectively the “Parties” and
individually a “Party”) request that this Court issue a protective order pursuant to Federal
Rule of Civil Procedure 26(c) to protect the confidentiality of certain nonpublic and
confidential material that will be exchanged pursuant to and during the course of
discovery this case;

        WHEREAS, the Parties, through counsel, agree to the following terms;

       WHEREAS, the Parties acknowledge that this Protective Order does not confer
blanket protections on all disclosures or responses to discovery and that the protection it
affords only extends to the limited information or items that are entitled, under the
applicable legal principles, to confidential treatment;

       WHEREAS, the Parties further acknowledge that this Protective Order does not
create entitlement to file confidential information under seal; and

        WHEREAS, in light of these acknowledgments, and based on the representations
of the Parties that discovery in this case will involve confidential documents or
information the public disclosure of which will cause harm to the producing person
and/or third party to whom a duty of confidentiality is owed, and to protect against injury
caused by dissemination of confidential documents and information, this Court finds
good cause for issuance of an appropriately tailored confidentiality order governing the
pretrial phase of this action;

       IT IS HEREBY ORDERED that any person subject to this Protective Order –
including without limitation the parties to this action, their representatives, agents,

                                                         1
         Case 1:20-cv-01172-LJL Document 26
                                         25 Filed 07/31/20 Page 2 of 8




experts and consultants, all third parties providing discovery in this action, and all other
interested persons with actual or constructive notice of this Protective Order – shall
adhere to the following terms:

       1. Any person subject is this Protective Order who receives from any other person
          subject to this Protective Order any “Discovery Material” (i.e., information of
          any kind produced or disclosed pursuant to and in course of discovery in this
          action) that is designated as “Confidential” pursuant to the terms of this
          Protective Order (hereinafter “Confidential Discovery Material”) shall not
          disclose such Confidential Discovery Material to anyone else except permitted
          hereunder. If the parties dispute whether a certain document(s) should be
          confidential, they will confer and attempt to resolve the dispute. If no
          resolution is reached, the party seeking confidentiality has the burden to prove
          the need for confidentiality. Until the Court rules on the issue, the party
          disputing confidentiality shall keep the document confidential.

       2. The person producing any given Discovery Material may designate as
          Confidential only such portion of such portion of such material the public
          disclosure of which is either restricted by law or will cause harm to the
          business, commercial, financial or personal interests of the producing person
          and/or a third party to whom a duty of confidentiality is used and that consists
          of:

              a. Previously nondisclosed financial information (including without
                 limitation profitability reports or estimates, percentage fees, design fees,
                 royalty rates, minimum guarantee payments, sales reports, and sale
                 margins);
              b. Previously nondisclosed material relating to ownership or control of any
                 non-public company;
              c. Previously nondisclosed business plans, product development
                 information, or marketing plans;
              d. Any information of a personal or intimate nature regarding any
                 individual; or
              e. Any other category of information hereinafter given confidential status
                 by the Court.

       3. With respect to the Confidential portion of any Discovery Material other than
          deposition transcripts and exhibits, the producing person or that person’s
          counsel may designate such portion as “Confidential” by: (a) stamping or
          otherwise clearly marking as “Confidential” the protected portion in a manner
          that will not interfere with legibility or audibility; and (b) producing for future
          public use another copy of said Discovery Material with the confidential
          information redacted.

                                              2
  Case 1:20-cv-01172-LJL Document 26
                                  25 Filed 07/31/20 Page 3 of 8




4. With respect to deposition transcripts, a producing person or that person’s
   counsel may designate such portion as Confidential either by (a) indicating on
   the record during the deposition that a question calls for Confidential
   information, in which case the reporter will bind the transcript of the
   designated testimony (consisting of question and answer) in a separate volume
   and mark it as “Confidential Information Governed by Protective Order”; or
   (b) notifying the reporter and all counsel of record, in writing, within 30 days
   after a deposition has concluded, of the specific pages and lines of the
   transcript and/or the specific exhibits that are to be designated Confidential, in
   which case all counsel receiving the transcript will be responsible for making
   the copies of the designated transcript or exhibit (as the case may be), in their
   possession or under their control as directed by the producing person or that
   person’s counsel by the reporter. During the 30-day period following the
   conclusion of a deposition, the entire deposition transcript will be treated as if
   it had been designated Confidential.

5. If at any time prior to the trial of this action, a producing person realizes that
   some portion(s) of Discovery Material that she, he, or it had previously
   produced without limitation should be designated as Confidential, she, he, or it
   may so designate by so apprising all prior recipients of the Discovery Material
   will thereafter be deemed to be and treated as Confidential under the terms of
   this Protective Order.

6. No person subject to this Protective Order other than the producing person
   shall disclose any of the Discovery Material designated by the producing
   person as Confidential to any other person whomsoever, except to:

       a. The parties to this action, their insurers, and counsel to their insurers;
       b. Counsel retained specifically for this action, including any paralegal,
          clerical and other assistant employed by such counsel and assigned to
          this matter;
       c. Outside vendors or service providers (such as copy-service providers
          and document-management consultants, graphic production services or
          other litigation support performing duties in relation to a computerized
          litigation system;
       d. Any mediator or arbitrator that the Parties engage in this matter or that
          this Court appoints, provided such person has first executed a Non-
          Disclosure Agreement in the form annexed as an Exhibit hereto;
       e. As to any document, its author, its addressee, and any other person
          indicated on the face of the document as having received a copy;
       f. Any witness who counsel for a Party in good faith believes may be
          called to testify at trial or deposition in action, provided such person has

                                      3
  Case 1:20-cv-01172-LJL Document 26
                                  25 Filed 07/31/20 Page 4 of 8




          first executed a Non-Disclosure Agreement in the form annexed as an
          Exhibit hereto;
       g. Any person retained by a Party to serve as an expert witness or
          otherwise provide specialized advice to counsel in connection with this
          action, provided such person has first executed a Non-Disclosure
          Agreement is the form annexed as an Exhibit hereto;
       h. Stenographers engaged to transcribe depositions conducted in this
          action; and
       i. The Court, including any appellate court, and the court reporters and
          support personnel for the same, recognizing that, under ¶ 13,
          designating a document confidential is not the same as sealing the
          document from public view and ¶ 11, recognizing the rights to use
          publically available documents.

7. Prior to any disclosure of any Confidential Discovery Material to any person
   referred to in subparagraphs 6(d), 6(f) or 6(g) above, such person shall be
   provided by counsel with a copy of this Protective Order and shall sign a Non-
   Disclosure Agreement in the form annexed as an Exhibit hereto stating that
   that person has read this Protective Order and agrees to be bound by its terms.
   Said Counsel shall retain each signed Non-Disclosure Agreement, hold it in
   escrow, and produce it to opposing counsel either prior to such person being
   permitted to testify (at deposition or trial) or at the conclusion of the case,
   whichever comes first.

8. Any Party who objects to any designation of confidentiality may at any time
   prior to the trial of this action serve upon counsel for the designating person a
   written notice stating with particularity the grounds of the objection. If the
   Parties cannot reach agreement promptly, counsel for all Parties will address
   their dispute to this Court in accordance with Paragraph 1(B) of this Court’s
   Individual Practices in Civil Cases.

9. Any Party who requests additional limits on disclosure (such as “attorneys’
   eyes only” in extraordinary circumstances) may at any time prior to the trial of
   this action serve upon counsel for the receiving Party a written notice stating
   with particularity the grounds for the request. If the Parties cannot reach
   agreement promptly, counsel for all Parties will address their dispute to this
   Court in accordance with Paragraph 1(B) of this Court’s Individual Practices in
   Civil Cases.

10. A Party may produce Discovery Material that is subject to contractual or other
    obligations of confidentiality owed to a third party. Within two business days
    of receiving the request, the receiving Party subject to such obligation shall
    inform the third party of the request and that the third party may seek a

                                      4
  Case 1:20-cv-01172-LJL Document 26
                                  25 Filed 07/31/20 Page 5 of 8




   protective order or other relief from this Court within 21 days of that notice,
   the receiving Party shall produce the information responsive to the discovery
   request but may affix the appropriate controlling designation.

11. Recipients of Confidential Discovery Material under this Protective Order may
    use such material solely for the prosecution and defense of this action and any
    appeals thereto, and specifically (and by way of example and not limitations)
    may not use Confidential Discovery Material for any business, commercial, or
    competitive purpose. Nothing contained in this Protective Order limit or
    restrict the right of any person to use or disclose information or material
    obtained independently from and not through or pursuant to the Federal Rules
    of Civil Procedure.

12. Nothing in this Protective Order will prevent any person subject to it from
    producing any Confidential Discovery Material in its possession in response to
    a lawful subpoena or other compulsory process, or if required to produce by
    law or by any government agency having jurisdiction, provided, however, that
    such person receiving a request, will provide written notice to the producing
    person before disclosure and as soon as reasonably possible, and, if permitted
    by the time allowed under the request, at least 10 days before any disclosure.
    Upon receiving such notice, the producing person will have the right to oppose
    compliance with the subpoena, other compulsory process, or other legal notice
    if the producing person deems it appropriate to do so.

13. All persons seeking to file redacted documents or documents under seal with
    the Court shall follow Rule 2(F) of this Court’s Individual Practices in Civil
    Cases. No person may file with Court redacted documents or documents under
    seal without first seeking leave to file such papers. All persons producing
    Confidential Discovery Material are deemed to be on notice that the Second
    Circuit puts limitations on the documents or information that may be filed in
    redacted form or under seal and that the Court retains discretion not to afford
    confidential treatment to any Confidential Discovery Material submitted to the
    Court or presented in connection with any motion, application or proceeding
    that may result in an order and/or decision by the Court unless it is able to
    make the specific findings required by law in order to retain the confidential
    nature of such material. Notwithstanding its designation, there is no
    presumption that Confidential Discovery Material will be filed with the Court
    under seal. The Parties will use their best efforts to minimize such sealing.

14. All persons are hereby placed on notice that the Court is unlikely to seal or
    otherwise afford confidential treatment to any Discovery Material introduced
    in evidence at trial or supporting or refuting any motion for summary


                                     5
  Case 1:20-cv-01172-LJL Document 26
                                  25 Filed 07/31/20 Page 6 of 8




   judgment, even if such material has previously been sealed or designated as
   Confidential.

15. Any Party filing a motion or any other papers with the Court under seal shall
    also publicly file a redacted copy of the same, via the Court’s Electronic Case
    Filing system, that redacts only the Confidential Discovery Material itself, and
    not text in no material way reveals the Confidential Discovery Material.

16. Each person who has access to Discovery Material that has been designated as
    Confidential shall take all due precautions to prevent the unauthorized or
    inadvertent disclosure of such material.

17. Any Personally Identifying Information (“PII”) (e.g., social security numbers,
    financial account numbers, passwords, and information that may be used for
    identity theft) exchanged in discovery shall be maintained by the persons who
    receive such information and are bound by this Protective Order in a manner
    that is secure and confidential. In the event that the person receiving PII
    experiences a data breach, she, he, or it shall immediately notify the producing
    person of the same and cooperative with the producing person to address and
    remedy the breach. Nothing herein shall preclude the producing person from
    asserting legal claims or constitute a waiver of legal rights or defenses in the
    event of litigation arising out of the receiving person’s failure to appropriately
    protect PII from unauthorized disclosure.

18. Subject to ¶¶ 11 and 13, this Protective Order shall survive the termination of
    the litigation. Within 30 days of the final disposition of this action, all
    Discovery Material designated as “Confidential,” and all copies thereof, shall
    be promptly returned to the producing person, or, upon permission of the
    producing person, destroyed.




                                       6
         Case 1:20-cv-01172-LJL Document 26
                                         25 Filed 07/31/20 Page 7 of 8




      19. All persons subject to this Protective Order acknowledge that willful violation
          of this Protective Order could subject them to punishment for contempt of
          Court. This Court shall retain jurisdiction over all persons subject to this
          Protective Order to the extent necessary to enforce any obligations arising
          hereunder or to impose sanctions for any contempt thereof.

Dated: New York, New York
       July 29, 2020



      By: _ Greg S. Antollino __                 By: _/s/ Robyn Silvermintz___
         Gregory Antollino, Esq.                    Robyn Silvermintz, Esq.
         275 Seventh Avenue,                        Winget, Spadafora &
         Seventh Floor                              Schwartzberg, LLP
         New York, NY 10001                         45 Broadway, 32nd Floor
         (212) 334-7397                             New York, NY 10006
         gantollino@gmail.com                       (212) 221-6900
         Attorney for Plaintiff                     Silvemintz.r@wssllp.com
                                                    Attorneys for Defendant


                                     7/31/2020

                                   SO ORDERED: ___________________________________
                                                    Hon. Lewis J. Liman
                                                  United States District Judge




                                            7
          Case 1:20-cv-01172-LJL Document 26
                                          25 Filed 07/31/20 Page 8 of 8




                                           EXHIBIT A

                              CONFIDENTIALITY AGREEMENT

I, _____________________________, acknowledge that I have read and understand the
Protective Order in this action governing the non-disclosure of those portions of Discovery
Material that have been designated as Confidential. I agree that I will not disclose such
Confidential Discovery Material to anyone other than for purposes of this litigation. If I retain
any documents shown to me, I will be notified by one (or both) of the parties at the conclusion of
the litigation to return all discovery information to the party or attorney from whom I received it,
or upon permission of the producing party, destroy such discovery information. By
acknowledging these obligations under the Protective Order, I understand that I am submitting
myself to the jurisdiction of the United States District Court for the Southern District of New
York for the purpose of this issue or a dispute arising hereunder. I will not willfully violate of
any term of the Protective Order because that could subject me to punishment for contempt of
Court.

Dated: ______________                         ______________________________
                                                      (Signature)

                                              ______________________________
                                                      Name (Print)

                                              ______________________________

                                              ______________________________

                                              ______________________________
                                                      (Address)




                                                 8
